United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No: 09081 GFR PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) NEVADA 77-0517964 (State or other jurisdiction of (I.R.S. Employer ID No) incorporation or organization) 99 Yan Xiang Road, Biosep Building, Xi An, Shaan Xi Province, P.R. China 710054 (Address of principal executive office) (Zip Code) n/a Registrant's telephone number: (011) 86-29-8239-9676 N/A Former name, former address and former fiscal year, (if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting companyx (Do not check if a smaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ Nox The number of shares of common stock, $0.001 par value per share, outstanding as of November 1, 2011 was 42,079,940. GFR Pharmaceuticals FORM 10-Q QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 INDEX TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3: Quantitative and Qualitative Disclosures About Market Risk 25 Item 4: Controls and Procedures 25 PART II – OTHER INFORMATION Item 1: Legal Proceedings 26 Item 1A: Risk Factors 26 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3: Defaults Upon Senior Securities 26 Item 4: Removed and Reserved 26 Item 5: Other Information 26 Item 6: Exhibits 27 2 PART I. FINANCIAL INFORMATION Item 1 Financial Statements INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Page Condensed Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 4 Condensed Consolidated Statements of Operations And Comprehensive Income During The Three and Nine Months ended September 30, 2011 and 2010 5 Condensed Consolidated Statements of Cash Flows During the Nine Months ended September 30, 2011 and 2010 6 Condensed Consolidated Statement of Stockholders’ Equity During the Nine Months ended September 30, 2011 and 2010 7 Notes to Condensed Consolidated Financial Statements 8 3 GFR PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2010 (Currency expressed in United States Dollars (“US$”), except for number of shares) September 30, 2011 December 31, 2010 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepayments and other current assets Operating lease prepaid, current portion Total current assets Property, plant and equipment, net Deposit on equipment purchase - Operating lease prepaid, non-current portion TOTAL ASSETS $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Amount due to a stockholder Income tax payable Other payables and accrued liabilities Total current liabilities Long-term liabilities: Loss in excess of investment in an unconsolidated affiliate TOTAL LIABILITIES Commitments and contingencies Equity: GFR Pharmaceuticals, Inc. stockholders’ equity: Common stock, $0.001 par value; 100,000,000 shares authorized; 42,079,940 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income Statutory reserve Retained earnings Total GFR Pharmaceuticals, Inc. stockholders’ equity Non-controlling interest Total equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 4 GFR PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME DURING THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended September 30, Nine months ended September 30, Revenue, net: Service revenue $ Product sales Total revenues, net Cost of revenue: (inclusive of depreciation) Cost of service ) Cost of products ) Total cost of revenue ) Gross profit Operating expenses: Depreciation and amortization ) Recovery from uncollectible accounts - - General and administrative ) Total operating expenses ) Income from operations Other income: Interest income Recovery from an unconsolidated affiliate - - Total other income Income before income taxes Income tax expense ) Net income Less: net income attributable to non-controlling interest ) Net income attributable to GFR Pharmaceuticals, Inc. $ Net income per share – Basic and diluted $ Weighted average common shares outstanding – Basic and diluted See accompanying notes to condensed consolidated financial statements. 5 GFR PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS DURING THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Nine months ended September 30, Cash flows from operating activities: Net income attributable to GFR Pharmaceuticals, Inc. $ $ Net income attributable to non-controlling interest Consolidated net income Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Recovery from doubtful accounts ) ) Reversal of allowance for obsolete stock ) - Change in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepayments and other current assets ) Accounts payable Income tax payable ) ) Other payables and accrued liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of plant and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Repayment to related parties ) ) Net cash used in financing activities ) ) Effect on exchange rate change on cash and cash equivalents NET CHANGE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENT, BEGINNING OF PERIOD CASH AND CASH EQUIVALENT, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ $ Cash paid for interest $
